Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8, 10, 11 and 15-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rhoden et al. (US PGPUB 20170346998) in view of Plumb et al. (US PGPUB 20170102208).
[Claim 1]
Rhoden teaches a viewing device for an optical device comprising one or more optical elements Paragraph 31, lens 329), the viewing device comprising an imaging device that captures one or more images (camera system 210, figures 2a and 2b, Paragraphs 28, 63 and 64) the imaging device is aligned with the one or more optical elements (Paragraph 31, and since the lens 329 of the camera is disposed in the center of the rotating platform 380, the lens 329 of the camera is centered with respect to the securing portion 350 and the securing portion 370);

Rhoden fails to teach a mount that secures the viewing device to the optical device, an adjustment control coupled with at least a portion of the optical device via the mount, wherein movement of the adjustment control mechanically changes an optical setting of the optical device via the coupling.
However Plumb teaches a mount (10, figures 1 and 2) that secures the viewing device to the optical device (Paragraph 18, figures 2a-2c); an adjustment control (mount gear 14 and 19 which will rotate the twist ring of the scope 20) coupled with at least a portion of the optical device (scope) via the mount, wherein movement of the adjustment control mechanically changes an optical setting of the optical device via the coupling (Paragraph 19, a lever may be used to rotate gears 14, 19, which will result in the manipulation of the optical scope magnification.  FIGS. 1-2C show an embodiment of the present invention implementing a lever to manipulate the 
magnification of the scope 20).
Therefore taking the combined teachings of Rhoden and Plumb, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have a mount that secures the viewing device to the optical device, an adjustment control coupled with at least a portion of the optical device via the mount, wherein movement of the adjustment control mechanically changes an optical setting of the optical device via the coupling in order to 
[Claim 2]
Rhoden teaches a viewfinder that presents the one or more images at the viewing device (Paragraphs 35 and claim 3).
[Claim 3]
Rhoden teaches wherein the viewfinder is rotatable independent of the imaging device (Paragraph 34, the platform 322 of the camera portion 320 is coupled to the rotating platform 380 and the base 360 of the mounting system 330 as to allow the camera portion 320 to rotate with respect to the mounting system 330 and Paragraph 35, Alternatively, the top surface of the housing 321 can be, or have integrated into a portion thereof, a 
display showing the view seen by the camera through the lens 329. Therefore, the viewfinder (display) is rotatable independent of the imaging device).
[Claim 4]
The viewing device of claim 1, wherein the adjustment control is a ring (Paragraph 28, figures 1-2b, mounting system is coupled to zoom adjustment feature).
[Claim 8]
Rhoden teaches a viewing device for an optical device comprising one or more optical elements, the viewing device comprising:
an imaging device that captures one or more images (camera system 210, figures 2a and 2b, Paragraphs 28, 63 and 64);
a mount (210) that secures the viewing device to the optical device, wherein, when secured to the optical device by the mount (Paragraph 28, FIGS. 1-2B, the camera system 210 is mounted over 
a rotatable viewfinder device (Paragraph 34, the platform 322 of the camera portion 320 is 
coupled to the rotating platform 380 and the base 360 of the mounting system 330 as to allow the camera portion 320 to rotate with respect to the mounting system 330 and Paragraph 35, Alternatively, the top surface of the housing 321 can be, or have integrated into a portion thereof, a display showing the view seen by the camera through the lens 329) and
a communication device that transmits the one or more images captured by the imaging device to one or more remote devices (Paragraph 63), wherein the one or more images are captured by the imaging device using the one or more optical elements (Paragraphs 32, 55, 64  Example embodiments can also be adjustable in terms of the disposition of the lens (e.g., lens 529) of a camera (e.g., camera 525) to be at a proper distance from the eyepiece of the scope to allow for adequate images to be captured by the camera).
Rhoden fails to teach an adjustment control coupled with at least a portion of the optical device via the mount, wherein movement of the adjustment control mechanically changes an optical setting of the optical device via the coupling.
However Plumb teaches a mount (10, figures 1 and 2) that secures the viewing device to the optical device (Paragraph 18, figures 2a-2c); an adjustment control (mount gear 14 and 19 which will rotate the twist ring of the scope 20) coupled with at least a portion of the optical device (scope) via the mount, wherein movement of the adjustment control mechanically changes an optical setting of the optical device via the coupling (Paragraph 19, a lever may be used to rotate 
magnification of the scope 20).
Therefore taking the combined teachings of Rhoden and Plumb, it would be obvious to one skilled in the art before the effective filing date of the invention to have been motivated to have an adjustment control coupled with at least a portion of the optical device via the mount, wherein movement of the adjustment control mechanically changes an optical setting of the optical device via the coupling in order to more easily change the magnification level while tracking a moving target and in a more ergonomically effective manner. 
[Claim 10]
Rhoden teaches wherein the adjustment control is coupled to the at least a portion of the scope via the mount (Paragraph 28, figures 1-2b, mounting system is coupled to zoom adjustment feature).
[Claim 11]
Rhoden teaches wherein the adjustment control is a ring that is operated by rotation thereof (Paragraph 27, figures 1-2B).
[Claim 15]
Rhoden teaches a method for providing imaging from an optical device comprising one or more optical elements with a viewing device, the method comprising: 
securing the viewing device to the scope with a mount (210, Paragraph 28, FIGS. 1-2B, the camera system 210 is mounted over the eyepiece (hidden from view) and part of the zoom adjustment feature 206 of the scope 200), wherein an imaging device of the viewing device is aligned with the one or more optical elements and an adjustment control of the viewing device is 
capturing one or more images with the imaging device, wherein the one or more images are captured by the imaging device using the one or more optical elements (Paragraphs 32, 55, 64 example embodiments can also be adjustable in terms of the disposition of the lens (e.g., lens 529) of a camera (e.g., camera 525) to be at a proper distance from the eyepiece of the scope to allow for adequate images to be captured by the camera); and 
transmitting the one or more images to one or more remote devices with one or more communication devices of the viewing device (Paragraph 63).
Rhoden fails to teach mechanically adjusting an optical setting of the optical device when the adjustment control is moved via the coupling between the adjustment control and the at least a portion of the optical device.
However Plumb teaches a mount (10, figures 1 and 2) that secures the viewing device to the optical device (Paragraph 18, figures 2a-2c); an adjustment control (mount gear 14 and 19 which will rotate the twist ring of the scope 20) coupled with at least a portion of the optical device (scope) via the mount, wherein movement of the adjustment control mechanically changes an optical setting of the optical device via the coupling (Paragraph 19, a lever may be used to rotate gears 14, 19, which will result in the manipulation of the optical scope magnification.  FIGS. 1-2C show an embodiment of the present invention implementing a lever to manipulate the 
magnification of the scope 20).

is moved via the coupling between the adjustment control and the at least a portion of the optical
device in order to more easily change the magnification level while tracking a moving target and in a more ergonomically effective manner. 
[Claim 16]
Rhoden teaches presenting the one or more images at a viewfinder (Paragraphs 35 and claim 3).
[Claim 17]
Rhoden teaches wherein the viewfinder is rotatable independent of the imaging device (Paragraph 34, the platform 322 of the camera portion 320 is coupled to the rotating platform 380 and the base 360 of the mounting system 330 as to allow the camera portion 320 to rotate with respect to the mounting system 330 and Paragraph 35, Alternatively, the top surface of the housing 321 can be, or have integrated into a portion thereof, a display showing the view seen by the camera through the lens 329. Therefore, the viewfinder (display) is rotatable independent of the imaging device).
Allowable Subject Matter
Claims 5-7, 12-14, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or suggest “plurality of jaws that open and close in a synchronized manner, each of the plurality of jaws being a planar structure having a distal section aligned coaxially with the viewing device and a proximal section 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH K AGGARWAL whose telephone number is (571)272-7360. The examiner can normally be reached Monday - Friday 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH K AGGARWAL/Primary Examiner, Art Unit 2696